Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 10:
when an absolute value of a threshold voltage of the first data writing transistor is equal to an absolute value of a threshold voltage of the second data writing transistor, the enabling by the data writing circuit the connection between the data line and the gate electrode of the driving transistor to be turned off in the resetting phase under the control of the at least one gate line, further comprises: outputting a first gate driving signal by the first gate line, and outputting a second gate driving signal by the second gate line, wherein a potential of the first gate driving signal is a low voltage and a potential of the second gate driving signal is a high voltage, to enable the first data writing transistor and the second data writing transistor to be turned off, and to enable the connection between the data line and the gate electrode of the driving transistor to be turned off, the enabling by the data writing circuit the connection between the data line and the gate electrode of the driving transistor to be turned on in the light-emitting phase under the control of the at least one gate line, comprises: outputting the first gate driving signal by the first gate line, and outputting the second gate driving signal by the second gate line, wherein the potential of the first gate driving signal is the high voltage and the potential of the second gate driving signal is the low voltage, to enable the first data writing transistor to be turned on and enable the second data writing transistor to be turned on; the method further comprises: after the light-emitting phase ends in each display period, outputting the first gate driving signal by the first gate line, and outputting the second gate driving signal by the second gate line, wherein the potential of the first gate driving signal is the low voltage and the potential of the second gate driving signal is the high voltage, to enable the first data writing transistor and the second data writing transistor to be turned off, and to enable the connection between the data line and the gate electrode of the driving transistor to be turned off
In combination with all other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626  

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626